
	
		I
		112th CONGRESS
		1st Session
		H. R. 199
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Mrs. Capito (for
			 herself, Mr. Shimkus,
			 Mr. McKinley, and
			 Mr. Rahall) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To suspend, during the 2-year period beginning on the
		  date of enactment of this Act, any Environmental Protection Agency action under
		  the Clean Air Act with respect to carbon dioxide or methane pursuant to certain
		  proceedings, other than with respect to motor vehicle emissions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect America’s Energy and
			 Manufacturing Jobs Act of 2011.
		2.Suspension of certain
			 EPA action
			(a)In
			 generalExcept as provided in subsection (b), notwithstanding any
			 provision of the Clean Air Act (42
			 U.S.C. 7401 et seq.), during the 2-year period beginning on the date of
			 enactment of this Act, the Administrator of the Environmental Protection Agency
			 may not take any action under the Clean Air
			 Act (42 U.S.C. 7401 et seq.) with respect to any stationary source
			 permitting requirement or any requirement under section 111 of that Act (42
			 U.S.C. 7411) relating to carbon dioxide or methane.
			(b)ExceptionsSubsection
			 (a) shall not apply to—
				(1)any action
			 relating to the preparation of a report or the enforcement of a reporting
			 requirement; or
				(2)any action
			 relating to the provision of technical support at the request of a
			 State.
				(c)TreatmentNotwithstanding
			 any other provision of law, no action taken by the Administrator of the
			 Environmental Protection Agency before the end of the 2-year period described
			 in subsection (a) (including any such action before the date of the enactment
			 of this Act) shall be considered to make carbon dioxide or methane a pollutant
			 subject to regulation under the Clean Air Act (42 U.S.C. 7401 et seq.) for any
			 source other than a new motor vehicle or new motor vehicle engine, as described
			 in section 202(a) of that Act (42 U.S.C. 7521(a)).
			
